Case 1:20-cv-00857-CJN Document1 Filed 03/27/20 Page 1 of 9

ORIGINAL

 

2B &
IN THE UNITED STATES DISTRICT COURT mM =
FOR THE DISTRICT OF COLUMBIA O = oz
nm oe
Mm ~~ eam
ame ae
< 2 “E>
GREGORY HARLEY m @ =
411 Quarry Avenue oO nw s

Capitol Heights, MD 20743
(301) 499-3169

Plaintiff,
Case: 1:20-cv-00857 JURY DEMAND
Assigned To : Nichols, Carl J.

Assign. Date : 3/27/2020

Description: PRO SE GEN CIV (F-DECK)

VERIZON WIRELESS TELECOM, INC.
One Verizon Way
Basking Ridge, NJ 07920

Serve

CT Corporation System
1015 15th Street, NW
Suite 1000

Washington, D.C. 20005,

  

|
[ van 30 2020

»o Angeli D. Cues:

L US, Dis strict Court, Distenk of Court

District of C olumbia

Defendant.

te Nome Nome Nee New Nee” Nee Nee Noe Ne ee ee Ne Ne ee ee ee ee

 

COMPLAINT BIURY TRIAL
r Wrongful Terminati iscriminati

 

on
Disabilities Act)

NATURE OF THE ACTION
1. This is an action to seek redress for wrongful termination and unlawful
discrimination on the basis of disability.
2. The Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq., expressly
prohibits discrimination in employment on the basis of disability, and prohibits employers

from denying qualified individuals from employment because they have disabilities, such as

the disability possessed by Plaintiff. See 42 U.S.C. §§ 12112.
z= {i -
Case 1:20-cv-00857-CJN Document1 Filed 03/27/20 Page 2 of 9

3. Plaintiff brings this action against Verizon Wireless Telecom, Inc.
(“Verizon”) for wrongful termination and discrimination based on disability, in violation
of the Americans with Disabilities Act.

PARTIES
4, Plaintiff Gregory Harley is an adult resident of Capitol Heights,
Maryland and a citizen of the United States.

5. Defendant Verizon is an American multinational telecommunications
conglomerate, based in New Jersey, that does business in Washington D.C. Defendant is
an employer covered under the Americans with Disabilities Act.

JURISDICTION AND VENUE

6. This action arises under the laws of the United States, and, therefore,
this Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question).

a On April 26, 2017, Gregory Harley timely filed a charge with the United
States Equal Employment Opportunity Commission (“EEOC”) against Verizon for
discrimination in employment. On December 27, 2019, the EEOC issued Gregory Harley
a Notice of Right to Sue Verizon for violation of the Americans with Disabilities Act.

8. This Court has personal jurisdiction over Verizon under D.C. Code
§§ 13-334, 13-423, and 11-943, as well as Federal Rules of Civil Procedure 4(k)(1)(B) and
19. Verizon regularly transacts business in Washington, D.C. Moreover, Plaintiff's
claims arise out of Verizon’s wrongful termination and discrimination against Gregory
Harley, based on disability in violation of the Americans with Disabilities Act.

9. Venue in this Court is proper under 28 U.S.C. §1391. Verizon, which
has a location and conducts business in Washington, D.C., has engaged in unlawful
discriminatory conduct by wrongfully terminating Gregory Harley, based on a

32 -
Case 1:20-cv-00857-CJN Document1 Filed 03/27/20 Page 3 of 9

disability, in Washington, D.C. Thus, “a substantial part of the events or omissions

giving rise to the claim occurred” within this jurisdiction.

FACTUAL ALLEGATIONS

10. Plaintiff Gregory Harley served as a Service Technician for Verizon. His
duties included: installing, repairing, and trouble-shooting telephony equipment and installing

FIOS in residential and commercial buildings.

11. Plaintiff was hired on October 13, 1997 and worked 40 hours plus

overtime, depending on the complexity of the job.

12. Plaintiff spent his working day at different locations on service calls, but

worked out of the garage located at 980 V Street, N.E., Washington, D.C. 20018.
13.‘ Plaintiff was terminated on April 4, 2017.

14. —_ During Plaintiff's employment, he was a member of the Communication

Workers of America, Local 2336. He never ran for or held office in the Union.
15. Plaintiff suffered a series of injuries while he was employed with Verizon.

16. ‘In 2013, Plaintiff injured his left knee on the job on a telephone pole and

had surgery on his left knee on November 7, 2013

17. In 2014, Plaintiff injured his left shoulder and had surgery on his left

shoulder on February 18, 2015.

18. On December 5, 2015, Plaintiff was injured on the job. The injury was a
torn rotator cuff in his right shoulder and another part of his arm that required surgery. As
a result, Verizon gave him a temporary inside, light-duty assignment, which began

sometime in January 2016 and ended on April 12, 2016.

= -
Case 1:20-cv-00857-CJN Document1 Filed 03/27/20 Page 4 of 9

19. On April 13, 2016, Plaintiff went on strike with the other Verizon union

workers. The strike ended sometime around June 1, 2016.

20. Plaintiff could not return to work, because he had not had surgery for his
on-the-job injury. He needed to continue with light duty, but his light-duty assignment
ended in April and Verizon required him to go back to regular status. As a result, he was

forced to go on short-term disability.

21. Plaintiff had surgery for his on-job injury on June 16, 2016. After
surgery, he remained on non-paid, short-term disability as he recovered and went through

physical therapy.

22. On November 28, 2016, Plaintiff received an email from Michael Dean, a
Verizon representative, notifying him that Verizon had identified a position that
accommodated his restrictions. Mr. Dean informed Plaintiff that he was not test-qualified
for the position, so he would need to take tests for “Rep Evaluator” and “Sales and Service
Structured Int.” Verizon requires employees to take tests for these positions, and Plaintiff

would need to take the required tests for the identified positions.

D3), On December 6, 2016, Plaintiff took the tests that Mr. Dean mentioned in
the email. After the tests, Plaintiff went to the Union hall and filed a grievance, because
he did not believe that Verizon was providing him with a reasonable accommodation. He
gave his grievance to Terry Williams, the Local President. Plaintiff asserts there are
employees who are not injured who do office work and help out in the garage and believes

Verizon should have placed him in one of those positions.
Case 1:20-cv-00857-CJN Document1 Filed 03/27/20 Page 5 of 9

24. Verizon had no justification or business necessity that precluded them
from providing Plaintiff with a reasonable accommodation such as, but not limited to, a

position in the garage doing office work that did not require a test.

25, Prior to filing the grievance, Plaintiff had no contact or communication
with Terry Williams during his employment, nor had he any disagreements or arguments

with any shop stewards or other representatives of the Union.

26. After filing the grievance, Plaintiff was still on temporary disability. He
was never notified whether he passed the test and/or got the position for which the test

was required.

27. In January 2017, Plaintiff had not heard anything from Verizon regarding
the test and/or position, so he called Candice Brown in Human Resources on the
workplace accommodation team. Ms. Brown informed him that she has nothing to do
with the test and was only involved with his status. Ms. Brown informed him that he used
his 150 days of light duty and that his seven-month time period, which is the time Verizon
gives to employees for accidents, would expire on April 4, 2017 and at that time he would
be terminated. She also informed him that Michael Dean was no longer with the
company. Subsequent to that conversation, Plaintiff called Ms. Brown approximately
once per month to get updates on his situation. The conversations were always short and

she never had any updates about his situation.

28. — By March 2017, Plaintiff had not heard from anyone from the Union
about his grievance, so he went to the Union hall to inquire. Still, no one knew anything

about the status of his grievance.
Case 1:20-cv-00857-CJN Document1 Filed 03/27/20 Page 6 of 9

29. On April 4, 2017, Plaintiff was terminated by Verizon. Verizon sent him

a letter regarding his termination.

30. Verizon terminated Plaintiff without making a bona fide effort to

reasonably accommodate him.
31. On April 26, 2017, Plaintiff filed a charge with the EEOC.

32. On May 4, 2017, Plaintiff went to the Union hall and filed a second
grievance, concerning his termination. He asserts that Verizon had not provided him with
a reasonable accommodation and that Verizon has provided reasonable accommodation to
other employees who were out due to injuries for longer periods of time than the Plaintiff.
This time, Plaintiff sat with Terry Williams while he emailed a copy of the second
grievance to Plaintiff's supervisor, Kevin Carter.

33. Verizon did not offer Plaintiff any other positions or identify any other
opportunities for him at Verizon, including any positions that did not require a test.

34. Verizon terminated and disqualified Plaintiff, solely, on the basis of his
injury and disability status.

35. On December 27, 2019, the EEOC issued Plaintiff a Notice of Right to
Sue Verizon. (See attached Dismissal and Notice of Rights, mailed December 27, 2019)

CLAIM FOR RELIEF

Violation of th ricans with Disabilities
(against Defendant Verizon)

   

36. The Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., prohibits
employers from discriminating against qualified individuals because of a disability “in

regard to job application procedures, the hiring, advancement, or discharge of employees,
Case 1:20-cv-00857-CJN Document1 Filed 03/27/20 Page 7 of 9

employee compensation, job training, and other terms, conditions, and privileges of
employment.” 42 U.S.C. § 12112.

37. Because Plaintiffs on-the-job injury, substantially, limits at least
one of Plaintiff's major life activities, Plaintiff is an individual with a disability and
part of a protected class under the ADA.

38. Plaintiff was fully qualified and able to perform all the essential
functions of the position he was initially, temporarily assigned, as well as other
positions, including, non-testing positions, for which he was not considered for by
Verizon. Plaintiffs exclusion from consideration for these positions by Verizon
was not reasonable, nor required by business necessity, and was a violation of the
ADA.

39. Verizon terminated and disqualified Plaintiff from employment, solely,
because Plaintiff had an on-job injury that caused a disability.

40. Verizon’s termination and disqualification of Plaintiff on the basis of his
disability violated the ADA.

41. | Asaresult of Verizon’s actions, Gregory Harley has suffered and will
continue to suffer both economic and non-economic harm.

42. Verizon’s failure and/or refusal to reasonably accommodate
Plaintiffs disability violated Plaintiff's employment and caused his wrongful
termination by Verizon.

43. Verizon’s failure and/or refusal to comply with the requirements of
the ADA and accommodate Plaintiffs disability violated Plaintiff's right to

employment.
Case 1:20-cv-00857-CJN Document1 Filed 03/27/20 Page 8 of 9

44,

REQUEST FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter

Judgment in favor of Plaintiff and against Defendant and award the following relief:

a.

45.

Declaratory relief, including but not limited to a declaration that
Defendant Verizon discriminates against individuals with disabilities in

violation of the Americans with Disabilities Act;

Appropriate injunctive relief, including, but not limited to, reinstatement
of Gregory Harley’s position with Verizon and an order restraining
Verizon from engaging in further discriminatory conduct of the types
alleged in this Complaint;

Back pay in an amount in excess of $500,000;

In the event reinstatement is not granted, front pay in excess of $500,000;
Compensatory and consequential damages, including for emotional
distress against defendant Verizon in excess of $500,000;

Punitive damages against defendant Verizon in excess of $500,000;
Pre-judgment and post-judgment interest at the highest lawful rate;
Attorneys’ fees and costs of this action; and

Any such further relief as the Court deems appropriate.

JURY DEMAND

Plaintiff demands a trial by jury of all issues so triable pursuant to Rule

38 of the Federal Rules of Civil Procedure.
Case 1:20-cv-00857-CJN Document1 Filed 03/27/20 Page 9 of 9

Respectfully submitted,

Gregory Harley .

411 Quarry Avenue

Capitol Heights, MD 20743
(301) 499-3169

g_ harley@msn.com

Pro Se
